                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF CONNECTICUT
                                                                                                       FJJ-,~o
                                                                                                            ......

                                                                                                  lOJg JUL -2
·-------------------------------------------7                                                                     {::) 12: Jt,
IN THE MATTER OF THE APPLICATION                                                I   FILED UNDER UirJNs T'     .
OF THE UNITED STATES OF AMERICA
                                                                                1
                                                                                                  B IDG     tcr p }U,.,
FOR AUTHORIZATION TO OBTAIN LOCATION                                                FILED Ex PARTE        PoRr er
DATA CONCERNING A CELLULAR TELEPHONE
ASSIGNED CALL NUMBER (203) 550-7073,                                                3: 19 V\T} /OYS(WIG,)
WITH INTERNATIONAL MOBILE SUBSCRIBER                                                ORDER
IDENTITY ("IMSI") NUMBER 310260259574874
·------------- - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                                                I
                                                                                I
                                                                       _ _ __ _ i




          Upon consideration of the Third Application of the United

States for an Extension of Delayed Notification and

Non-Disclosure Order Nune Pro Tune, and Request to Seal ("Third

Application for Delayed Notification/Non-Disclosure"), the Court

finds good cause pursuant to 18 U.S.C.                                      §   3103a for a 90-day

extension of the period of delayed notification and

non-disclosure with respect to this warrant and the execution

thereof;

          IT IS HEREBY ORDERED that the Third Application for Delayed

Notification/Non-Disclosure Nune Pro Tune is granted; and

          IT IS FURTHER ORDERED that notification by the government

with respect to the warrant executed on cellular telephone

assigned call number (203) 550-7073, with IMSI 310260259574874,

with service provided by T-Mobile, which is a prepaid phone with

no subscriber and used by RICHARDT. UVA, a/k/a "RICK UVA," "RICH

UVA," and "RICHIE UVA"                         ("UVA"), be delayed nune pro tune for an

additional period of ninety days until May 27, 2011; and
     IT IS FURTHER ORDERED that the government's application, the

proposed Order, and this Order shall be kept under seal, until

further order of the Court.



Dated:           day of February, 2011.




                         WIL    /s/
                         UNITED STATES MAGISTRATE JUDGE
                         DISTRICT OF CONNECTICUT




                                2
